department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date index no attention dear date i apologize for the delay in responding to your date inquiry on behalf of your constituent his inquiry involves two separate tax issues the tax rules relating to fuel used by nonprofit_organizations that provide public transportation the allowable personal automobile mileage rates i will address the fuel tax issue another irs office will respond to you about the mileage rate issue the internal_revenue_code code generally taxes gasoline before the gasoline is bought by the consumer however the code allows a refund of the gasoline tax if gasoline is used in several specified uses sec_6416 and sec_6421 of the code these include use in a bus while furnishing for hire passenger land transportation available to the general_public the bus must be engaged in either scheduled transportation along regular routes or nonscheduled charter operations if the seating capacity of the bus is at least adults not including the driver the exclusive use of a state_or_local_government the exclusive use of a nonprofit_educational_organization our response to specifically allows for a refund of the gasoline tax if the gasoline is sold to a nonprofit inquiry is governed by the statutory provision that educational_organization for its exclusive use for purposes of this refund the term nonprofit_educational_organization means an educational_organization described in sec_170 of the code which is exempt from income_tax under sec_501 an educational_organization is one that normally maintains a regular faculty and curriculum and has a regularly enrolled body of students at the place where its educational activities are carried on sec_170 of the code a nonprofit_educational_organization must have as its primary function the presentation of formal instruction sec_1_170a-9 of the income_tax regulations the irs does not have the statutory authority to allow refunds of tax for gasoline sold to other nonprofit_organizations i hope this information is helpful if you have any questions please contact me at or ruth hoffman of my staff at sincerely paul f kugler associate chief_counsel passthroughs and special industries
